News from Buckeye FOR IMMEDIATE RELEASE Contacts: Steve Dean Sr. Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE ANNOUNCES $25 MILLION REDEMPTION OF NOTES MEMPHIS, TNMarch 19, 2010 - Buckeye Technologies Inc. (NYSE:BKI) today announced that it is calling for redemption prior to their maturity $25 million in aggregate principal amount of its outstanding 8.5% Senior Notes due 2013 (the “2013 Notes”) at a redemption price of 102.833% of their principal amount in accordance with their terms. Buckeye will redeem these notes on April 19, 2010.Upon completion of this redemption, $140 million of the 2013 Notes will remain outstanding.A formal notice of redemption is being sent separately to the affected holders of the 2013 Notes, in accordance with the terms of the indenture for these Notes.Buckeye plans to finance this redemption using drawings from its revolving credit facility.As of today, Buckeye had approximately $84 million of availability on its revolving credit facility and a cash balance of approximately $28 million.This redemption is expected to result in a one-time charge for early extinguishment of debt in Buckeye’s fiscal fourth quarter of $1.2 million (of which $0.5 million is a non-cash charge), or about 2 cents per share.We expect to realize annualized interest savings of approximately $1.7 million assuming variable interest rates remain close to current levels. Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA.The Company currently operates facilities in the United States, Germany, Canada, and Brazil.Its products are sold worldwide to makers of consumer and industrial goods. Certain matters discussed in this press release may constitute forward-looking statements within the meaning of the federal securities laws that involve risks and uncertainties, including but not limited to economic, competitive, governmental, and technological factors affecting the Company’s operations, financing, markets, products, services and prices, and other factors.For further information on factors which could impact the Company and the statements contained herein, please refer to public filings withthe Securities and Exchange Commission.
